DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the response filed on 04/07/2022.
Claim 5 and 25 have been canceled. 
Claims 1–4, 6-24, and 26 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1–4, 6-24, and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1, 20, 21 & 22 recite an apparatuses, a system, and method for acquiring medical information about a target case. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
CLAIMS 1, 20, 21 & 22 recite, at least in part: An information processing apparatus comprising: one or more processors; and at least one memory storing executable instructions, which when executed by the one or more processors, cause the information processing apparatus to: acquire medical information about a target case; acquire a diagnostic name to be inferred using a machine learning method for the target case based on the medical information, wherein the machine learning method is trained by using training set comprising a set of a diagnostic name and medical information; acquire an influence rate representing a degree of an influence of the medical information by using inference probability of the diagnostic name; determine a weight for the medical information based on the influence rate; acquire a similar case as a case similar to the target case by searching for the similar case based on the medical information and the weight for the medical information that is based on the influence rate; and display information about the similar case on a display. 
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. acquire medical information about a target case) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims recite additional elements including at least one computer with memory operable to store computer-executable instructions, at least one processor configured to access the at least one memory and execute the computer-executable instructions to, machine learning, and an information processing apparatus. These elements are broadly recited in the specification at, for example, paragraph [0066] which describes the generic computer. “The computer may comprise one or more processors (e.g., central processing unit (CPU), micro processing unit (MPU)) and may include a network of separate computers or separate processors to read out and execute the computer executable instructions.  The computer executable instructions may be provided to the computer, for example, from a network or the storage medium.  The storage medium may include, for example, one or more of a hard disk, a random-access memory (RAM) , a read only memory (ROM) , a storage of distributed computing systems, an optical disk (such as a compact disc (CD), digital versatile disc (DVD), or Blu-ray Disc (BD) T") , a flash memory device, a memory card, and the like.” This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” the concept of acquiring medical information about a target case in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing acquisition process. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination do not integrate the abstract idea into a practical application. The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or does not provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment, or describes mere instructions to implement an abstract idea on a computer. The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the types of information and/or are field of use. The claim is not patent eligible.
CLAIMS 2-4, 6-19, 23-24 and 26 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity and mental processes. Therefore, the descriptions in claims 2-4, 6-19, 23-24 and 26 are abstract ideas and do not contain additional elements for consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
CLAIMS 1–4, 6-15, 19-24, and 26 are rejected as under 35 U.S.C. 103(a) as being unpatentable over Itu (US 2018/0336319 A1) in further view of Miyasa (US 2010/0226550 A1).

CLAIM 1– 
Independent claims 20, 21, & 22 are substantially the same and thus are rejected for
substantially the same reasons as the first independent claim. 
Itu teaches an apparatus having the limitations of:
An information processing apparatus comprising: one or more processors; and at least one memory storing executable instructions, which when executed by the one or more processors, cause the information processing apparatus to: (Itu [Fig. 19] and [0107] The embodiments of the present disclosure may be implemented with any combination of hardware and software. For example, aside from parallel processing architecture presented in FIG. 19, standard computing platforms (e.g., servers, desktop computer, etc.) may be specially configured to perform the techniques discussed herein. In addition, the embodiments of the present disclosure may be included in an article of manufacture (e.g., one or more computer program products) having, for example, computer-readable, non-transitory media. The media may have embodied therein computer readable program code for providing and facilitating the mechanisms of the embodiments of the present disclosure)
acquire medical information about a target case (Itu [0005] According to some embodiments, a computer-implemented method for providing a personalized evaluation of assessment of atherosclerotic plaques for a patient acquiring patient data comprising non-invasive patient data, medical images of the patient, and blood biomarkers. Features of interest are extracted from the patient data and one or more machine learning models are applied to the features of interest to predict one or more measures of interest related to atherosclerotic plaque. [0039] Starting at step 105, non-invasive patient data is acquired. The term “non-invasive patient data” refers to any data that may be acquired using non-invasive techniques. Examples of non-invasive patient data that may be acquired at step 105 include, without limitation, demographics and patient history.)
acquire a diagnostic name to be inferred using a machine learning method for the target case based on the medical information, wherein the machine learning method is trained by using training set comprising a set of a diagnostic name and medical information (Itu [0005] According to some embodiments, a computer-implemented method for providing a personalized evaluation of assessment of atherosclerotic plaques for a patient acquiring patient data comprising non-invasive patient data, medical images of the patient, and blood biomarkers. Features of interest are extracted from the patient data and one or more machine learning models are applied to the features of interest to predict one or more measures of interest related to atherosclerotic plaque. [0006] In some embodiments of the aforementioned method, the machine learning models are trained using a database of synthetic data comprising one or more of in silico anatomical models and in vitro anatomical models. The machine learning models may be trained by first performing fluid solid growth (FSG) computations for the in silico anatomical models or flow experiments for the in vitro anatomical models to yield output data. Measures of interest are extracted from the output data, and geometric features and plaque-related features are extracted from the database of synthetic data. Then, the machine learning models are trained to predict measures of interest related to atherosclerotic plaque using the measures of interest from the output data, the geometric features, and the plaque-related features. [0009] In some embodiments, multiple machine learning models may be used with the aforementioned method. For example, in one embodiments, the machine learning models comprise a first machine model trained to predict plaque formation, a second machine model trained to predict plaque development, and a third machine model trained to predict plaque rupture. In other embodiments, the machine learning models include a first machine learning model trained to predict an ischemic weight of each branch, a second machine learning model trained to predict ischemic contribution scores, a third machine learning model trained to predict hemodynamic measures of interest, a fourth machine learning model trained to predict plaque related measures of interest, and a fifth machine learning model trained to predict a risk of future cardiovascular event. Examples of diagnoses that are inferred using the machine learning model based on the medical information, include plaque development, plaque rupture and risks of a future cardiovascular event.  Where multiple machine learning models are employed, they may be applied in parallel to the features of interest in some embodiments. In some embodiments, the machine learning models are applied in a cascaded workflow that sequentially applies the machine learning models using outputs of each machine learning model as inputs for a subsequent machine learning model in the cascaded workflow.)
acquire an influence rate representing a degree of an influence of the medical information by using inference probability of the diagnostic name; and determine a weight for the medical information based on the influence rate (Itu [0068] Starting at step 805, a patient-specific case that is a bad match between the predicted measurements and the acquired patient-specific measurements is identified, for example, manually by the user or automatically with an ML-approach based on the presence of one or more features in the data. The term “match” here is somewhat flexible in that the tolerance for determining when two measurements are equivalent can be adjusted as desired. This is a “degree of influence”. It demonstrates a rate by which the medical information has influenced the inferred diagnosis to provide a match.  For example, in some embodiments, the acceptable range of values for the predicted measurements may be limited to values within 1% of the measured values. In other embodiments smaller or larger percentages may be used depending, for example, on the type of data being measured. Continuing with the workflow 800, at step 810, the reason for the bad match is determined, again either based on user input or using an ML model.  Determining a “good match” or “bad match” represents determine a weight for the medical information. At step 815, new synthetic cases are generated with feature values similar to the ones encountered in the case with the bad match. Then, at step 820, the ML model is retrained on the entire database.)

Itu does not explicitly disclose the below limitations:
However, Miyasa teaches a method having the limitations of:
acquire a similar case as a case similar to the target case, by searching for the similar case based on the medical information and the weight for the medical information that is based on the influence rate (see at least Miyasa [Fig. 1] and [0170] In the second embodiment, a value obtained by weighting and averaging the pretreatment similarity (to be referred to as S.sub.pre) and the prognosis similarity S.sub.post is calculated as the total similarity of the same case data according to equation (4)) 
 and display information about the similar case on a display (Miyasa [Fig. 1] and a monitor (111) which displays case data selected based on the calculated similarity. [0043] In step S3040, the presentation unit 110 displays the information regarding the unknown case (e.g., characteristic values or representative image) that was obtained in step S3000 and the inferred class of the unknown case that was obtained in step S3010, on the monitor 1005. The presentation unit 110 also generates information based on the information regarding the classes of the similar cases that was obtained in step S3030, and displays the generated information on the monitor 1005. For example, the presentation unit 110 determines whether the inference results (inferred classes) of the similar cases obtained in step S3030 match the correct classes of the known cases obtained in step S3020 (i.e., whether the inferences are correct), and displays the determination results as information (correct/incorrect state 4006) in FIG. 4. The presentation unit 110 also includes a reliability calculation unit 112, and the reliability calculation unit 112 calculates the reliability of the inference regarding the unknown case based on the correct/incorrect states of the aforementioned inference results regarding the similar cases. The presentation unit 110 then displays the calculated reliability as information. The inference reliability referred to here can be, for example, the ratio between the correct/incorrect states of the inference results regarding the similar cases.))

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to expand the system of Itu in view of Miyasa to include this version of a similar case acquisition unit configured to acquire a similar case as a case similar to the target case, based on the medical information and the influence rate with the motivation of accurately diagnose patients (see Miyasa [0013] To solve this problem by a digital means and increase the image interpretation accuracy, similar case search apparatuses have been developed recently. The basic idea of the similar case search apparatus is to support a diagnosis by searching for a plurality of case data from those accumulated in the past based on any criterion and presenting them to an image interpreter.)

CLAIM 2 – 
Itu in view of Miyasa discloses an apparatus having the limitations of claim 1. 
Itu further discloses an apparatus having the limitations of:
The information processing apparatus according to claim 1, wherein the medical information about the target case includes information about a finding representing a feature of a medical image of the target case. (Itu see at least [0005] According to some embodiments, a computer-implemented method for providing a personalized evaluation of assessment of atherosclerotic plaques for a patient acquiring patient data comprising non-invasive patient data, medical images of the patient, and blood biomarkers. [0010] Some embodiments of the aforementioned method further include visualization aspects. For example, in one embodiment, a visualization is generated depicting the measures of interest related to atherosclerotic plaque. In some embodiments, the visualization comprises a coronary artery image and, in response to user selection of a location within the coronary artery image, a measure of interest corresponding to the location is presented in the visualization.)

CLAIM 3 – 
Itu in view of Miyasa discloses an apparatus having the limitations of claim 2. 
Itu further discloses an apparatus having the limitations of:
The information processing apparatus according to claim 2, wherein the information about the finding representing the feature of the medical image of the target case is a value to be acquired for an item of the finding relating to the feature. (Itu see at least [0005] According to some embodiments, a computer-implemented method for providing a personalized evaluation of assessment of atherosclerotic plaques for a patient acquiring patient data comprising non-invasive patient data, medical images of the patient, and blood biomarkers. [0010] Some embodiments of the aforementioned method further include visualization aspects. For example, in one embodiment, a visualization is generated depicting the measures of interest related to atherosclerotic plaque. In some embodiments, the visualization comprises a coronary artery image and, in response to user selection of a location within the coronary artery image, a measure of interest corresponding to the location is presented in the visualization. [0012] According to other embodiments of the present invention, a computer-implemented method for predicting effects of a treatment plan includes extracting patient-specific geometry from medical images, as well as geometric features of interest and plaque related features of interest from the patient-specific geometry. One or more machine learning models are used to predict an effect of a treatment plan using the geometric features of interest and plaque related features of interest, wherein the machine learning models are trained using patient-specific features and longitudinal data related to effects of treatment plans. Additionally, in some embodiments, a report is generated in a structured format describing the effect of a treatment plan and the report may be stored in a patient-specific medical record.)

CLAIM 4 – 
Itu in view of Miyasa discloses an apparatus having the limitations of claim 2. 
Itu further discloses an apparatus having the limitations of:
The information processing apparatus according to claim 2, wherein the information about the finding representing the feature of the medical image of the target case is a word representing the feature (Itu see at least [0005] According to some embodiments, a computer-implemented method for providing a personalized evaluation of assessment of atherosclerotic plaques for a patient acquiring patient data comprising non-invasive patient data, medical images of the patient, and blood biomarkers. [0010] Some embodiments of the aforementioned method further include visualization aspects. For example, in one embodiment, a visualization is generated depicting the measures of interest related to atherosclerotic plaque. In some embodiments, the visualization comprises a coronary artery image and, in response to user selection of a location within the coronary artery image, a measure of interest corresponding to the location is presented in the visualization. [0012] According to other embodiments of the present invention, a computer-implemented method for predicting effects of a treatment plan includes extracting patient-specific geometry from medical images, as well as geometric features of interest and plaque related features of interest from the patient-specific geometry. One or more machine learning models are used to predict an effect of a treatment plan using the geometric features of interest and plaque related features of interest, wherein the machine learning models are trained using patient-specific features and longitudinal data related to effects of treatment plans. Additionally, in some embodiments, a report is generated in a structured format describing the effect of a treatment plan and the report may be stored in a patient-specific medical record.)

CLAIM 6 – 
Itu in view of Miyasa discloses an apparatus having the limitations of claim 1. 
Miyasa further discloses an apparatus having the limitations of:
The information processing apparatus according to claim 1, wherein the instructions, when executed by the one or more processors, cause the information processing apparatus to: display the information about the target case and the information about the similar case next to each other on the display. (Miyasa [Fig. 1] and a monitor (111) which displays case data selected based on the calculated similarity. [0043] In step S3040, the presentation unit 110 displays the information regarding the unknown case (e.g., characteristic values or representative image) that was obtained in step S3000 and the inferred class of the unknown case that was obtained in step S3010, on the monitor 1005. The presentation unit 110 also generates information based on the information regarding the classes of the similar cases that was obtained in step S3030, and displays the generated information on the monitor 1005. For example, the presentation unit 110 determines whether the inference results (inferred classes) of the similar cases obtained in step S3030 match the correct classes of the known cases obtained in step S3020 (i.e., whether the inferences are correct), and displays the determination results as information (correct/incorrect state 4006) in FIG. 4. The presentation unit 110 also includes a reliability calculation unit 112, and the reliability calculation unit 112 calculates the reliability of the inference regarding the unknown case based on the correct/incorrect states of the aforementioned inference results regarding the similar cases. The presentation unit 110 then displays the calculated reliability as information. The inference reliability referred to here can be, for example, the ratio between the correct/incorrect states of the inference results regarding the similar cases.)

CLAIM 7 – 
Itu in view of Miyasa discloses an apparatus having the limitations of claim 6. 
Miyasa further discloses an apparatus having the limitations of:
The information processing apparatus according to claim 6, wherein the instructions, when executed by the one or more processors, cause the information processing apparatus to: display, as the information about the target case, the medical information that influences the inference of the diagnostic name (Miyasa [Fig. 1] and a monitor (111) which displays case data selected based on the calculated similarity. [0043] In step S3040, the presentation unit 110 displays the information regarding the unknown case (e.g., characteristic values or representative image) that was obtained in step S3000 and the inferred class of the unknown case that was obtained in step S3010, on the monitor 1005. The presentation unit 110 also generates information based on the information regarding the classes of the similar cases that was obtained in step S3030, and displays the generated information on the monitor 1005. For example, the presentation unit 110 determines whether the inference results (inferred classes) of the similar cases obtained in step S3030 match the correct classes of the known cases obtained in step S3020 (i.e., whether the inferences are correct), and displays the determination results as information (correct/incorrect state 4006) in FIG. 4. The presentation unit 110 also includes a reliability calculation unit 112, and the reliability calculation unit 112 calculates the reliability of the inference regarding the unknown case based on the correct/incorrect states of the aforementioned inference results regarding the similar cases. The presentation unit 110 then displays the calculated reliability as information. The inference reliability referred to here can be, for example, the ratio between the correct/incorrect states of the inference results regarding the similar cases.)

CLAIM 8 – 
Itu in view of Miyasa discloses an apparatus having the limitations of claim 1. 
Miyasa further discloses an apparatus having the limitations of:
The information processing apparatus according to claim 1, wherein the display instructions, when executed by the one or more processors, cause the information processing apparatus to: display information about the influence rate as the information about the similar case, on the display. (Miyasa [Fig. 1] and a monitor (111) which displays case data selected based on the calculated similarity. [0043] In step S3040, the presentation unit 110 displays the information regarding the unknown case (e.g., characteristic values or representative image) that was obtained in step S3000 and the inferred class of the unknown case that was obtained in step S3010, on the monitor 1005. The presentation unit 110 also generates information based on the information regarding the classes of the similar cases that was obtained in step S3030, and displays the generated information on the monitor 1005. For example, the presentation unit 110 determines whether the inference results (inferred classes) of the similar cases obtained in step S3030 match the correct classes of the known cases obtained in step S3020 (i.e., whether the inferences are correct), and displays the determination results as information (correct/incorrect state 4006) in FIG. 4. The presentation unit 110 also includes a reliability calculation unit 112, and the reliability calculation unit 112 calculates the reliability of the inference regarding the unknown case based on the correct/incorrect states of the aforementioned inference results regarding the similar cases. The presentation unit 110 then displays the calculated reliability as information. The inference reliability referred to here can be, for example, the ratio between the correct/incorrect states of the inference results regarding the similar cases.)

CLAIM 9 – 
Itu in view of Miyasa discloses an apparatus having the limitations of claim 8. 
Miyasa further discloses an apparatus having the limitations of:
The information processing apparatus according to claim 8, wherein the instructions, when executed by the one or more processors, cause theAttorney Docket: 10181743US01 information processing apparatus to: display, on the display, the information about the influence rate as information about the weight for searching to acquire the similar case. (Miyasa [Fig. 1] and a monitor (111) which displays case data selected based on the calculated similarity. [0043] In step S3040, the presentation unit 110 displays the information regarding the unknown case (e.g., characteristic values or representative image) that was obtained in step S3000 and the inferred class of the unknown case that was obtained in step S3010, on the monitor 1005. The presentation unit 110 also generates information based on the information regarding the classes of the similar cases that was obtained in step S3030, and displays the generated information on the monitor 1005. For example, the presentation unit 110 determines whether the inference results (inferred classes) of the similar cases obtained in step S3030 match the correct classes of the known cases obtained in step S3020 (i.e., whether the inferences are correct), and displays the determination results as information (correct/incorrect state 4006) in FIG. 4. The presentation unit 110 also includes a reliability calculation unit 112, and the reliability calculation unit 112 calculates the reliability of the inference regarding the unknown case based on the correct/incorrect states of the aforementioned inference results regarding the similar cases. The presentation unit 110 then displays the calculated reliability as information. The inference reliability referred to here can be, for example, the ratio between the correct/incorrect states of the inference results regarding the similar cases.)

CLAIM 10 – 
Itu in view of Miyasa discloses an apparatus having the limitations of claim 1. 
Miyasa further discloses an apparatus having the limitations of:
The information processing apparatus according to claim 1, wherein the instructions, when executed by the one or more processors, cause the information processing apparatus to: display, on the display, a medical image of the target case and a medical image of the similar case so that the medical images can be compared with each other. (see at least [Fig. 1] and [0043])

CLAIM 11 – 
Itu in view of Miyasa discloses an apparatus having the limitations of claim 1. 
Itu further discloses an apparatus having the limitations of:
The information processing apparatus according to claim 1, wherein the influence rate is acquired so that a case where the medical information exerts a positive influence on the inference of the diagnostic name can be distinguished from a case where the medical information exerts a negative influence on the inference of the diagnostic name. (Itu [0068] For example, in some embodiments, the acceptable range of values for the predicted measurements may be limited to values within 1% of the measured values. In other embodiments smaller or larger percentages may be used depending, for example, on the type of data being measured. Continuing with the workflow 800, at step 810, the reason for the bad match is determined, again either based on user input or using an ML model.  Determining a “good match” (positive influence) can be distinguished from a “bad match” (negative influence) case where the medical information exerts a negative influence on the inference of the diagnostic name. At step 815, new synthetic cases are generated with feature values similar to the ones encountered in the case with the bad match. Then, at step 820, the ML model is retrained on the entire database.)

CLAIM 12 – 
Itu in view of Miyasa discloses an apparatus having the limitations of claim 1. 
Itu further discloses an apparatus having the limitations of:
The information processing apparatus according to claim 1, wherein the influence rate so that the influence rate has a positive value in a case where the medical information exerts a positive influence on the inference of the diagnostic name, and has a negative value in a case where the medical information exerts a negative influence on the inference of the diagnostic name. (see at least Itu [0068])

CLAIM 13 – 
Itu in view of Miyasa discloses an apparatus having the limitations of claim 1. 
Itu further discloses an apparatus having the limitations of:
The information processing apparatus according to claim 1, wherein the influence rate has a negative value in a case where the medical information exerts a positive influence on the inference of the diagnostic name, and has a positive value in a case where the medical information exerts a negative influence on the inference of the diagnostic name (see at least Itu [0068])

CLAIM 14 – 
Itu in view of Miyasa discloses an apparatus having the limitations of claim 1. 
Itu further discloses an apparatus having the limitations of:
The information processing apparatus according to claim 1, wherein the instructions, when executed by the one or more processors, cause the information processing apparatus to: search the medical information and acquire the similar case by searching for the similar case using the acquired influence rate as the weight for the medical information  (Itu [0005])

CLAIM 15 – 
Itu in view of Miyasa discloses an apparatus having the limitations of claim 14. 
Itu further discloses an apparatus having the limitations of:
The information processing apparatus according to claim 14, wherein a reciprocal number of the influence rate is used as the weight. (see at least Itu [0068])

CLAIM 19 – 
Itu in view of Miyasa discloses an apparatus having the limitations of claim 1. 
Itu further discloses an apparatus having the limitations of:
The information processing apparatus according to claim 1, wherein the instructions, when executed by the one or more processors, cause the information processing apparatus to: perform searching using the medical information, and perform searching using the acquired influence rate, as the weight on the medical information, and discriminably display, on the display, medical information that has a large weight and a value in agreement with a value of the medical information about the target case. (Itu [0005] According to some embodiments, a computer-implemented method for providing a personalized evaluation of assessment of atherosclerotic plaques for a patient acquiring patient data comprising non-invasive patient data, medical images of the patient, and blood biomarkers. Features of interest are extracted from the patient data and one or more machine learning models are applied to the features of interest to predict one or more measures of interest related to atherosclerotic plaque. [0006] In some embodiments of the aforementioned method, the machine learning models are trained using a database of synthetic data comprising one or more of in silico anatomical models and in vitro anatomical models. The machine learning models may be trained by first performing fluid solid growth (FSG) computations for the in silico anatomical models or flow experiments for the in vitro anatomical models to yield output data. Measures of interest are extracted from the output data, and geometric features and plaque-related features are extracted from the database of synthetic data. Then, the machine learning models are trained to predict measures of interest related to atherosclerotic plaque using the measures of interest from the output data, the geometric features, and the plaque-related features. [0009] In some embodiments, multiple machine learning models may be used with the aforementioned method. For example, in one embodiments, the machine learning models comprise a first machine model trained to predict plaque formation, a second machine model trained to predict plaque development, and a third machine model trained to predict plaque rupture. In other embodiments, the machine learning models include a first machine learning model trained to predict an ischemic weight of each branch, a second machine learning model trained to predict ischemic contribution scores, a third machine learning model trained to predict hemodynamic measures of interest, a fourth machine learning model trained to predict plaque related measures of interest, and a fifth machine learning model trained to predict a risk of future cardiovascular event. Examples of diagnoses that are inferred using the machine learning model based on the medical information, include plaque development, plaque rupture and risks of a future cardiovascular event.  Where multiple machine learning models are employed, they may be applied in parallel to the features of interest in some embodiments. In some embodiments, the machine learning models are applied in a cascaded workflow that sequentially applies the machine learning models using outputs of each machine learning model as inputs for a subsequent machine learning model in the cascaded workflow. Also see Itu [0068])

CLAIM 23 – 
Itu in view of Miyasa discloses an apparatus having the limitations of claim 22. 
Itu further discloses an apparatus having the limitations of:
A non-transitory computer readable storage medium storing a program for causing a computer to execute the information processing method of claim 22 (Itu [Fig. 19] and [0107] The embodiments of the present disclosure may be implemented with any combination of hardware and software. For example, aside from parallel processing architecture presented in FIG. 19, standard computing platforms (e.g., servers, desktop computer, etc.) may be specially configured to perform the techniques discussed herein. In addition, the embodiments of the present disclosure may be included in an article of manufacture (e.g., one or more computer program products) having, for example, computer-readable, non-transitory media. The media may have embodied therein computer readable program code for providing and facilitating the mechanisms of the embodiments of the present disclosure)
 
CLAIM 24 – 
Itu in view of Miyasa discloses an apparatus having the limitations of claim 22. 
Itu further discloses an apparatus having the limitations of:
The information processing apparatus according to claim 1, wherein the medical information is acquired by analyzing the target case. (Itu [0005] According to some embodiments, a computer-implemented method for providing a personalized evaluation of assessment of atherosclerotic plaques for a patient acquiring patient data comprising non-invasive patient data, medical images of the patient, and blood biomarkers. Features of interest are extracted from the patient data and one or more machine learning models are applied to the features of interest to predict one or more measures of interest related to atherosclerotic plaque. [0039] Starting at step 105, non-invasive patient data is acquired. The term “non-invasive patient data” refers to any data that may be acquired using non-invasive techniques. Examples of non-invasive patient data that may be acquired at step 105 include, without limitation, demographics and patient history.)

CLAIM 26 – 
Itu in view of Miyasa discloses an apparatus having the limitations of claim 1. 
Itu further discloses an apparatus having the limitations of:
(New) The information processing apparatus according to claim 1, wherein the influence rate is acquired using a difference between the inference probability in a case where the medical information is included and the inference probability in a case where the medical information is not included. (Itu [0005] According to some embodiments, a computer-implemented method for providing a personalized evaluation of assessment of atherosclerotic plaques for a patient acquiring patient data comprising non-invasive patient data, medical images of the patient, and blood biomarkers. Features of interest are extracted from the patient data and one or more machine learning models are applied to the features of interest to predict one or more measures of interest related to atherosclerotic plaque. [0039] Starting at step 105, non-invasive patient data is acquired. The term “non-invasive patient data” refers to any data that may be acquired using non-invasive techniques. Examples of non-invasive patient data that may be acquired at step 105 include, without limitation, demographics and patient history.)


Allowable subject matter
Claims 16-18 are objected to being dependent upon a rejected claim base, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten to over the 35 USC 101 rejection. 
Response to Arguments
Applicant’s arguments with respect to the claims rejected under 35 USC § 101 have been considered but are unpersuasive in light of the 2019 PEG as detailed in the above rejection. Applicant argues that amendments are made in a manner that overcomes the 35 U.S.C. § 101 rejection. Examiner respectfully disagrees. 
On page 12 of the remarks, Applicant argues, “Applicant respectfully submits that the claims contain an inventive concept which provides significantly more than merely an abstract idea. For example, the claims include limitations directed to training a machine learning method to acquire an influence rate representing a degree of an influence of the medical information by using inference probability of the diagnostic name, determining a weight for the medical information based on the influence rate, acquiring a similar case as a case similar to the target case by searching for the similar case based on the medical information and the weight for the medical information that is based on the influence rate, and displaying information about the similar case on a display. At least the limitations above are not well-understood, routine or conventional. Rather, the claims recite a series of specific steps to enable searching for medical information, identifying a case similar to a target case, and displaying information about the similar case. Thus, the claims contain elements and combinations of elements which are entirely unconventional. Thus, for at least the above reasons, Applicant respectfully submits that the pending claims contain an inventive concept.” As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the field of use. The claim is not patent eligible. The invention further fails to improve upon the alleged technical field (method of searching for similar cases) because it is generically “using” machine learning to perform the activities of searching for similar cases and that such use of the technology has been held to not be an “inventive concept” as the general purpose computer is being used for the very purpose that such computers are known to be used for, e.g. more efficient sorting, faster, automated, and etc. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
The language of “using a machine learning method” is considerably different than something to the extent of “iteratively training and improving a machine learning model, using as an input  the acquired patient data, thereby…” Something to this extent, would potentially assist in addressing the 101 concerns.
Applicant’s arguments with respect to claims, rejected under 35 USC § 103(a) have been considered but are moot in light of the new grounds of rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442). The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686